Citation Nr: 0917195	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1987, and from May to December 1989.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of May and December 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2006, the Board 
remanded the above matter for further development.  

The Veteran testified at a hearing before the Board in June 
2005.  

The May and December 2004 rating decisions also denied 
service connection for low back injury and sinus headaches, 
but these benefits were subsequently granted by rating 
decision in September 2008.  The issues of service connection 
for low back injury and sinus headaches are therefore no 
longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records dated in March 1980 and August 1981 
reflect that the Veteran complained of migraine headaches.  
The Veteran was afforded a VA examination regarding his 
migraine headaches in August 2007.  The examiner noted that 
there were no service treatment records discussing migraine 
headaches in service.  The Veteran's representative alleges 
that the examination is inadequate because the examiner did 
not review all of the Veteran's service treatment records.  
The Board agrees.  The examiner did not review the Veteran's 
service treatment records related to complaints of migraine 
headaches.  The examiner's opinion, therefore, may be 
premised on incorrect factual assumptions and therefore 
cannot support a decision here.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination in order to more accurately 
determine the exact nature and etiology of 
his claimed migraine headaches.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification must be associated 
with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the Veteran currently 
suffers from migraine headaches, and, if 
so, whether those headaches as likely as 
not had their origin during the Veteran's 
period or periods of active military 
service.  

All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

2.  The RO should then review the expanded 
record and re-adjudicate the issue of 
service connection for migraine headaches.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




